DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The rejections presented in the Non-Final Office Action dated 7/16/21 are withdrawn based on the amendment and arguments presented in the communication filed on 11/10/21. The prior art does not teach a dual-lane motor controller comprising a first motor controller; a second motor controller; and a timer circuit, wherein each of the motor controllers generates PWM drive signals having a period defined by the timer circuit which comprises a first oscillator circuit, a first timer that outputs a signal each time the first oscillator completes a set number of oscillations, a second oscillator associated with the second motor controller, a second timer that outputs a second timer signal each time the second oscillator completes a predetermined number of oscillations, and a calculating unit for determining a signal, required to match a period of the second timer to a period of the first timer, based on a difference between the frequency of the first oscillator and the frequency of the second oscillator.
Additionally, the prior art does not teach a method for operating dual timers, each of which is driven by a particular oscillator, the method comprises counting the number of cycles of a first oscillator that occurred during a predetermined period; counting the number of cycles of a second oscillator that occurred during same predetermined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RINA I DUDA/Primary Examiner, Art Unit 2846